SILBERMAN, Judge.
Vance Loeffler challenges the orders of the trial court summarily denying his motions filed pursuant to Florida Rules of Criminal Procedure 3.850 and 3.800(a). We affirm. Our affirmance of Loeffler’s rule 3.800(a) motion for jail credit is without prejudice to any right Loeffler might have to file a timely, facially sufficient rule 3.850 motion seeking credit against his prison sentence in the present case for time spent in the custody of the Department of Corrections from the date any Highlands County detainer was lodged against him. See Keene v. State, 816 So.2d 819, 820 (Fla. 2d DCA 2002).
Affirmed.
WHATLEY and STRINGER, JJ., concur.